Citation Nr: 0740653	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  03-20 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to an effective date earlier than December 
29, 1999, for a grant of service connection for post-
traumatic stress disorder (PTSD).  

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for Hepatitis C.  




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1969 to April 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2003 and September 2005 rating 
decisions of the RO that denied an earlier effective date for 
the grant of service connection for PTSD and the veteran's 
application to reopen his claim of service connection for 
Hepatitis C.  



FINDINGS OF FACT

1.  The veteran is shown to have been initially diagnosed as 
having PTSD in January 2002.  

2.  The veteran's original claim of service connection for 
PTSD was received by VA on December 29, 1999.  

3.  In a May 2003 decision, the RO denied the veteran's 
original claim of service connection for Hepatitis C; the 
veteran was notified of this decision and his appellate 
rights, but did not appeal this determination in timely 
fashion.  

5. The evidence added to the record since the May 2003 RO 
decision is cumulative and redundant of the facts previously 
considered, does not relate to an unestablished fact 
necessary to substantiate the veteran's claim or otherwise 
serve to  raise a reasonable possibility of substantiating 
the claim.  



CONCLUSIONS OF LAW

1.  The claim for an effective earlier date than when the 
claim was received on December 29, 1999, for the grant of 
service connection for PTSD must be denied by operation of 
law.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.114, 3.155(a), 3.400 (2007).  

2.  New and material evidence has not been received to reopen 
the claim of service connection for Hepatitis C.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, the information and evidence VA will 
seek to provide, and the information and evidence the 
claimant is expected to provide.  

Furthermore, in compliance with 38 C.F.R. § 3.159(b), the 
notification should include the request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  

Specific to requests to reopen a previously denied claim, the 
veteran must be notified of both the reopening criteria and 
the criteria for establishing the underlying claim.    See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  VCAA states that 
nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).  

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a finally decided claim.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2005).  

The rule is effective on November 9, 2000, with exceptions, 
to include the amendment to 38 C.F.R. § 3.156(a), which is 
effective on August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the provisions of the rule merely 
implement VCAA and do not provide any rights other than those 
provided by VCAA.  

Here, the RO, in letters dated in February, March, and June 
2005, provided the veteran with the notice required under 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), including the 
evidence needed to show new and material evidence, and 
including notice that a disability rating and effective date 
will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The veteran was also generally notified of the types of 
evidence VA would assist him in obtaining and informed that 
he should send information or evidence relevant to the claims 
to VA.  In addition, the RO provided notice of the law and 
governing regulations, as well as the reasons for the 
determinations made regarding the claims, and also informed 
the veteran of the cumulative evidence previously provided to 
VA, or obtained by VA on his behalf.  

For these reasons, the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  

In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

With respect to the earlier effective date claim, the Board 
notes that the Court recently held that VA's duties to notify 
and assist contained in VCAA are not applicable to cases, 
such as this one, in which the law, rather than the evidence, 
is dispositive.  See Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Mason v. 
Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claims.  38 U.S.C.A. § 5103A (West 2002).  

Specifically, the information and evidence associated with 
the claims file since May 2003, with respect to his Hepatitis 
C claim, and since service for his PTSD claim, consists of 
the veteran's service records, numerous private and VA 
treatment records, multiple VA examinations, and statements 
submitted by and on behalf of the of the veteran in support 
of the claim.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims.  Therefore, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran in this matter.  

Accordingly, further development and further expending of 
VA's resources is not warranted and adjudication of his 
claims on appeal poses no risk of prejudice to the veteran.  
See 38 U.S.C.A. § 5103A; see, also, Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  


II.  Earlier effective date for PTSD.

The record shows that the veteran's original claim of service 
connection for PTSD was received by VA on December 29, 1999.  
The medical evidence shows that, in January 2002, the veteran 
was given a private psychiatric examination and diagnosed 
with PTSD.  

Subsequent to this examination, the veteran was afforded a VA 
examination in February 2002 and was again diagnosed with 
PTSD.  

In a September 2002 rating decision, the RO granted service 
connection for this condition, evaluated as 100 percent 
disabling, effective on December 29, 1999, the date of 
receipt of the original claim.  

Generally, the effective date for the grant of service 
connection based on an original claim "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a).  However, if a claim of service 
connection is received within a year following separation 
from service, the effective date will be the day following 
separation. 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. 
§ 3.400(b)(2)(i).  

In this case, the veteran has requested that the effective 
date of service connection should be one year prior to his 
current effective date, because VA's addition of a diagnostic 
code for PTSD, effective April 11, 1980, was a liberalizing 
VA issue pursuant to 38 C.F.R. § 3.114(a).  See 38 U.S.C.A. 
§ 5110(g); 38 C.F.R. § 3.114(a); 45 Fed Reg. 26,326 (1980).  
See also McCay v. Brown, 9 Vet. App. 183, 189 (1996).  

As it is the "unequivocal command" of 38 U.S.C.A. § 5110(a) 
that the effective date of benefits cannot be earlier than 
the filing of an application therefor, Rodriguez v. West, 189 
F.3d 1351, 1354 (Fed. Cir. 1999), unless an exception 
applies, the RO granted the earliest effective date for a 
grant of service connection for PTSD that the law allows.  

An exception is made under certain circumstances:  

Subject to the provisions of [38 U.S.C. § 
5101], where compensation, dependency and 
indemnity compensation or pension is 
awarded or increased pursuant to any Act 
or administrative issue, the effective 
date of such award or increase shall be 
fixed in accordance with the facts found 
but shall not be earlier than the 
effective date of the Act or 
administrative issue.  In no event shall 
such award or increase be retroactive for 
more than one year from the date of 
application therefor or the date of 
administrative determination of 
entitlement, whichever is earlier.  

38 U.S.C.A. § 5110(g).  

The implementing regulation, 38 C.F.R. § 3.114(a), provides:  

Where pension, compensation, dependency 
and indemnity compensation, or the 
monetary allowance under 38 U.S.C. 1805 
for a child suffering from spina bifida 
who is a child of a Vietnam veteran is 
awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA 
issue approved by the Secretary or by the 
Secretary's direction, the effective date 
of such award or increase shall be fixed 
in accordance with the facts found, but 
shall not be earlier than the effective 
date of the act or administrative issue.  
Where pension, compensation, dependency 
and indemnity compensation, or the 
monetary allowance under 38 U.S.C. 1805 
for a child suffering from spina bifida 
who is a child of a Vietnam veteran is 
awarded or increased pursuant to a 
liberalizing law or VA issue which became 
effective on or after the date of its 
enactment or issuance, in order for a 
claimant to be eligible for a retroactive 
payment under the provisions of this 
paragraph the evidence must show that the 
claimant met all eligibility criteria for 
the liberalized benefit on the effective 
date of the liberalizing law or VA issue 
and that such eligibility existed 
continuously from that date to the date 
of claim or administrative determination 
of entitlement.  The provisions of this 
paragraph are applicable to original and 
reopened claims as well as claims for 
increase.  

(1)  If a claim is reviewed on the 
initiative of VA within 1 year from the 
effective date of the law or VA issue, or 
at the request of a claimant received 
within 1 year from that date, benefits 
may be authorized from the effective date 
of the law or VA issue.  

(2)  If a claim is reviewed on the 
initiative of VA more than 1 year after 
the effective date of the law or VA 
issue, benefits may be authorized for a 
period of 1 year prior to the date of 
administrative determination of 
entitlement.  

(3)  If a claim is reviewed at the 
request of the claimant more than 1 year 
after the effective date of the law or VA 
issue, benefits may be authorized for a 
period of 1 year prior to the date of 
receipt of such request.  

After a careful review of the record, the Board finds that 
the claim for an effective date for service connection for 
PTSD prior to December 29, 1999, must be denied as a matter 
of law.  

In short, although the Board acknowledges that the General 
Counsel of VA has held that the addition of PTSD as a 
diagnostic entity in the schedule for rating mental disorders 
was a "liberalizing VA issue" for purposes of 38 C.F.R. 
§ 3.114(a),  see VAOPGCPREC 26-97, 62 Fed. Reg. 63,604 
(1997), because the veteran did not satisfy the criteria for 
a diagnosis of PTSD in April 1980, the evidence necessarily 
shows that he has not met all eligibility criteria for the 
liberalized benefit on the effective date of the liberalizing 
law or VA issue and that such eligibility existed 
continuously since that time.  

Indeed, the veteran does not contend that he has been 
diagnosed as suffering from PTSD since April 1980, but rather 
contends that he had symptoms of PTSD beginning in service.  
By its terms, therefore, 38 C.F.R. § 3.114(a) is not 
applicable to the veteran's case.  

In reaching this determination, the Board observes that any 
reliance on McCay is misplaced in this case.  The Board 
reiterates regardless of whether VA's April 1980 promulgation 
of Diagnostic Code 9411 constitutes a liberalizing law or VA 
issue, the evidence shows that he was not clearly diagnosed 
as having this disability until January 2002, i.e., there is 
no medical evidence that he has suffered from the condition 
since April 1980.  

In any event, because the veteran relies on McCay, the Board 
finds that a discussion of that case would be helpful in 
resolving this appeal.  The Court held in McCay v. Brown, 9 
Vet. App. 183 (1996), aff'd, 106 F.3d 1577 (Fed. Cir. 1997), 
that VA regulations promulgated pursuant to the Agent Orange 
Act of 1991, Pub. L. No. 102-4, constituted liberalizing 
regulations.  

In McCay, the veteran argued that the effective date should 
be in the month when he was initially diagnosed as having the 
disability, i.e., in June 1987; the Board had affirmed the 
RO's assignment of May 24, 1990, the date the veteran's claim 
was received, as the appropriate effective date for the grant 
of service connection.  

The Court pointed out, however, that pursuant to 38 U.S.C.A. 
§ 5110(g), an effective date shall not be assigned prior to 
the effective date of any Act or VA issue, and it may not be 
more than one year prior to the date the veteran's 
application was filed or administrative date of entitlement, 
whichever was earlier.  

The Court also indicated that 38 C.F.R. § 3.114 set forth the 
criteria for obtaining a retroactive award based on a 
liberalized benefit; as noted, the Court held that VA 
regulations promulgated pursuant to the Agent Orange Act of 
1991, Pub. L. No. 102-4, constituted liberalizing 
regulations.  Id.  

The Court reversed the Board and remanded the case for the 
assignment of an effective date for the grant of service 
connection of May 24, 1989.  In reaching this holding, the 
Court explained that the veteran was entitled to the benefit 
as a matter of law because he had submitted his claim in May 
1990, i.e., prior to the enactment of the liberalizing law, 
and that that law provided for an effective date for the 
grant of presumptive service connection of September 26, 
1985.  The Court stated that, pursuant to 38 C.F.R. § 3.114, 
the veteran was entitled to a grant of service connection of 
up to one year prior to the filing of his claim.  

McCay is based on the Court's interpretation of 38 C.F.R. 
§ 3.114, which provides, in pertinent part, that where 
compensation is awarded pursuant to a liberalizing law or VA 
issue that became effective on or after the date of its 
enactment or issuance, in order for a claimant to be eligible 
for a retroactive payment under the provisions of this 
paragraph the evidence must show that the claimant met all 
eligibility criteria for the liberalized benefit on the 
effective date of the liberalizing law or VA issue and that 
such eligibility existed continuously from that date to the 
date of claim or administrative determination of entitlement.  

In contrast to McCay, where the veteran met all the 
eligibility criteria at the time he filed his claim in May 
1990; in this case, it is uncontested that the veteran was 
not diagnosed as having PTSD in April 1980 or for many years 
thereafter.  

Therefore, he did not satisfy the criteria in April 1980 (or 
for more than two decades thereafter), the veteran had not 
met all eligibility criteria for the liberalized benefit on 
the effective date of the liberalizing law or VA issue, i.e., 
April 11, 1980, and that such eligibility had not existed 
continuously from that date to the date of claim or 
administrative determination of entitlement, i.e., December 
29, 1999.  

In addition, the record shows that the veteran did not file a 
formal or informal claim of service connection for PTSD prior 
to December 29, 1999, and indeed, he does not contend 
otherwise.  

In this regard, the Board notes that although any 
communication or action indicating an intent to apply for one 
or more benefits administered by VA may be considered an 
informal claim, see 38 C.F.R. § 3.155(a), "[t]he mere 
presence of the medical evidence [in the record] does not 
establish an intent on the part of the veteran" to seek 
service connection for a condition.  See Brannon v. West, 12 
Vet. App. 32, 35 (1998).  

As such, any records of his VA treatment for psychiatric 
disability, dated prior to December 1999, cannot serve as a 
claim of service connection because service connection had 
not previously been established for PTSD and thus the mere 
receipt of medical records cannot be construed as an informal 
claim.  See Lalonde v. West, 12 Vet. App. 377, 382 (1999).  

Indeed, in Lalonde, the Board denied a claim for an effective 
date for service connection for an anxiety disorder earlier 
than the date of receipt of the claim for this condition, 
which was received in March 1993.  

The Court, in affirming the Board, specifically observed 
that, while being treated by VA, the veteran had consistently 
complained, at least since 1964, of suffering from a nervous 
condition.  

The Court held, however, that because the record was devoid 
of any communication from the veteran prior to March 1993 
that could be construed as a formal or informal claim for 
benefits that identified the benefit sought, service 
connection for his nervous condition prior to that time was 
prohibited.  Id. at 381-82.  

In light of the foregoing, because 38 C.F.R. § 3.114 is 
inapplicable to the veteran's case and he filed no formal or 
informal claim of service connection for this disorder prior 
to December 29, 1999, he has already been given the earliest 
possible effective date for the grant of service connection 
for PTSD.  As such, this claim must be denied as a matter of 
law.  


III.  New and material evidence.

In this case, the veteran seeks to reopen his previously 
denied claim of service connection for Hepatitis C.  

Generally, a claim that has been denied in a Board decision 
or an unappealed RO decision may not thereafter be reopened 
and allowed.  38 U.S.C.A. §§ 511(a), 7103(c), 7104(a), 
7105(c); 38 C.F.R. §§ 20.1100; see also Hayslip v. Principi, 
364 F.3d 1321 (Fed. Cir. 2004).  An exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.   

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed, unless the evidence is 
inherently incredible or consists of statements which are 
beyond the competence of the person making them.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

After reviewing the record, and for reasons expressed 
hereinbelow, the Board is of the opinion that the veteran has 
not submitted new and material evidence sufficient to reopen 
his claim.  

In this case, the evidence submitted after May 2003 consists 
of private and VA medical treatment records, as well as the 
veteran's own statements.  

Considering first the private and VA medical treatment 
records, these show at best ongoing treatment for Hepatitis 
C.  Because medical records diagnosing the veteran with this 
condition were previously of record in May 2003, this 
additional evidence is essentially cumulative and redundant 
of evidence already considered.  These records only 
demonstrate a current diagnosis already noted by the RO in 
May 2003.  

Thus, the additional medical evidence submitted since that 
time is not new, as defined by 38 C.F.R. § 3.156.  See also 
Cornele v. Brown, 6 Vet. App. 59, 62 (1993) (medical evidence 
which merely documents continued diagnosis and treatment of 
disease, without addressing other crucial matters, such as 
medical nexus, does not constitute new and material 
evidence).  

Additionally, none of the evidence submitted since the 
January 1990 RO decision addresses the bases by which the 
original claim had been denied.  That is, the lack of 
evidence connecting the Hepatitis C to an event or incident 
in service.  These records do not relate to an unestablished 
fact necessary to substantiate the claim, and are therefore 
not "so significant that [they] must be considered in order 
to fairly decide the merits of the claim."  38 C.F.R. § 3.156 
(2001).  

Finally, the Board notes that the veteran and his 
representative have submitted statements in connection with 
the claim, including assertions that his condition is related 
to service.  

As these individuals have no medical training, however, their 
assertions of medical causation are insufficient to reopen 
his claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

In this regard, the Board notes that, while the veteran can 
report his symptoms, his statements as to cause, onset or 
claimed aggravation must be supported by competent medical 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

Based on the foregoing, the Board finds that no new and 
material evidence relevant to the claim has been submitted 
since the last final RO denial.  The evidence submitted is 
not more than cumulative and redundant of the record before 
the RO in May 2003, or legally insufficient to reopen the 
claim.  As such, there is no new evidence that has raised a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.156(a).  



ORDER

The claim for an effective date for the grant of service 
connection for PTSD, prior to December 29, 1999, is denied.  

As new and material evidence has not been received and the 
veteran's appeal to reopen a claim for service connection for 
Hepatitis C, the appeal to this extent  is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


